Title: From Benjamin Franklin to Antoine-Raymond-Gualbert-Gabriel de Sartine, 8 July 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Monseigneur,
Passy le 8. Juliet 1780.
Un Corsaire nommé l’union de l’Amerique, qui a été expedié de Dunkerque avec une Commission du Roi, mais équipé avec des Americains et des Irlandois étant chassé dans le Port de St. Malo a été arrêté par ordre de la Cour, et on dit que l’équipage doit être envoyé à l’Orient pour être mis àbord les vaisseaux du Roy qui sont dans ce port. Voilà, Monseigneur, le rapport qui m’en a été fait.
Comme la perte de son équipage sera ruineuse pour le Capitaine Meyric qui est un Americain et un des proprietaires de son Bâtiment, et qui aura l’honneur de vous presenter celle cy. Je prie, votre Excellence de vouloir bien, (Si la chose est faisable) favoriser son humble requête et lui permettre de continuer Sa Croisiere.

Ce Capitaine a deja fait cinq Prises et comme lui et son Equipage sont au fait de la navigation sur la côte d’Angleterre, Je ne doute point que ce Corsaire ne soit capable de faire beaucoup de tort au Commerce de Gabotage [Cabotage] de l’ennemi commun. Capitaine Meynik m’a dit que parmi tout son Equipage il n’a qu’un françois qui est établi depuis plusieurs années en Amerique où il a laissé une femme et des Enfans, Je suis avec respect, Monseigneur, Votre tres humble et tres obeissant serviteur
M. De Sartine
